EXHIBIT 10.1
 
 
SECOND AMENDMENT TO EMPLOYMENT AGREEMENT


THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is dated as of
June 8, 2009, to be effective as of August 1, 2009 between ERNEST E. EAST
(“Employee”), and NEVADA GOLD & CASINOS, INC., A Nevada corporation with
headquarters at 50 Briar Hollow Lane, Suite 500 West, Houston, Texas 77027
(“Employer” or the “Company”).


W I T N E S S E T H


WHEREAS, Employee and Employer are parties to that certain employment agreement
dated as of December 29, 2006, as amended on April 14, 2008 (the “Employment
Agreement”).


WHEREAS, Employer recognizes the significant contribution that Employee has made
in resolving the Company’s legal problems, reducing outside legal expenses,
disposing of Employer’s non-core assets and otherwise performing his duties as
General Counsel and Compliance Officer in an excellent manner and desires to
maintain the services of Employee.


WHEREAS, the Employer and Employee have agreed to make certain amendments to the
Employment Agreement, as more fully described herein, on the terms and
conditions hereinafter set forth.


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree that the Employment Agreement is hereby amended as follows:


1.           Duties and Title.  The last two sentences of Section 3 are deleted
in their entirety and the following is substituted therefore:


Effective August 1, 2009 Employee:


 
a.
Will not be required to devote more than 50% of his working time to his duties
as an Employee of Employer;



 
b.
May perform such duties from a location outside Houston, Texas;



 
c.
Will travel to Houston, Texas and other locations as reasonably requested by the
Chief Executive Officer of the Company to perform his duties.  All travel
expenses will be paid by Employer;



 
d.
May offer his services to third parties so long as there is no interference with
his responsibilities to Employer and the services provided do not represent a
conflict of interest with Employer.



2.           Salary.  Section 4(a) is amended to provide that Employee’s base
salary shall be $130,000 per annum.  However, if Employer expands its current
operations so that Employee may be required to devote more than 50% of his
working time to Employer, then an appropriate increase in compensation shall be
made.


3.           Performance Bonuses.  Section 4(d) is amended to provide that the
criteria for Employee’s Performance Bonus shall be based solely upon achievement
of Employer’s Target Plan strategic and financial goals.


4.           Section 5(c) is deleted in its entirety.


5.           On July 1, 2009 Employee shall be paid $5,000 for relocation
expenses.
 
 
 

--------------------------------------------------------------------------------

 

 
6.           All other terms and provisions of the Employment Agreement shall
remain the same and in full force and effect.


IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first aforesaid.





 
EMPLOYEE:
       
/s/ Ernest E. East
 
ERNEST E. EAST
             
EMPLOYER:
       
NEVADA GOLD & CASINOS, INC.
             
By:
/s/ Robert B. Sturges
   
ROBERT B. STURGES











 
 
2

--------------------------------------------------------------------------------

 